DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 July 2020 has been entered.
 
Status of the Claims
Applicant’s amendment filed 15 July 2020 has been entered and considered.  All rejections not reiterated herein have been withdrawn.
Claims 1, 3-5, 7-19, 23 and 24 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-19, 23 and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the evaluation sample input port configured to receive and evaluation sample and a control sample input port configured to receive a control sample from an ambient environment.  It is unclear what structural limitations are encompassed by the claim to configure an input port to receive a sample.  It is unclear whether any input port that receives a gas is sufficient to meet the claim or whether a specific structural limitation is required for the evaluation sample input port to be configured to receive an evaluation sample and for the control sample input port to receive a control sample.  The specification does not provide any further guidance as to the structural configuration of an input port to receive a sample. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7-19, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunshine et al. (US 6,085,576 A1; previously cited; hereinafter as “SUNSHINE”) in view of Anglin, Jr. et al. (US 2015/0338390 A1; previously cited; hereinafter as “ANGLIN”) and Koester (US 2014/0145735 A1; previously cited).
With respect to claim 1, SUNSHINE discloses a disposable sensor element comprising: 
a first input port (750, connected to 710a, Fig. 7) in fluid communication with an inflow conduit configured to receive an evaluation sample (portion of tubing attached to first input port 750 and split in the tubing, Fig. 7A; test sample is directed through the sensor module to the sample chambers, col. 9, lines 46-55; unknown vapor sample introduced to the sample chamber, therefore it travels through both input ports including the first input port, col. 4, lines 4-8), the first input port in fluid communication with the ambient environment (the common intake tubing that splits into the first and second input port is attached to the inflow conduit and leads to the ambient environment when performing detection, identification and/or monitoring of ambient air thus putting the first input port in fluid communication with the ambient environment since the ambient air flows through the first inlet port, Fig. 7A; col. 25, lines 4-5);

a disposable sensor element (disposable module, col. 19, lines 30-32) comprising:
a substrate having a first top side and second bottom side opposite the first side (730, Fig. 7); 
a first measurement zone (720 within 710a, Fig. 7) disposed on the substrate, the first measurement zone comprising a plurality of discrete binding detectors (740 on 720 within 710a, Fig. 7); and
a second measurement zone (720 within 710b, Fig. 7) disposed on the same side of the substrate as the first measurement zone, separate from the first measurement zone, the second measurement zone comprising a plurality of discrete binding detectors (740 on 720 within 710b, Fig. 7); 
wherein the inflow conduit, first input port and first measurement zone define a portion of a first gas flow path (as illustrated in Fig. 7A, sample flows through the tubing that forms the inflow conduit, into the first input port and into the first measurement zone, which is defined by the claims as the first gas flow path);
wherein the control sample input port and the second measurement zone define a portion of a second gas flow path (750 attached to 710b and 710b, Fig. 7) isolated 
wherein the first measurement zone is in fluid communication with the first input port for receiving the evaluation sample along the first gas flow path (input port 750 connected to 710a; and is seen as Applicants’ instantly recited evaluation sample input port; unknown vapor sample introduced to the sample chamber, therefore it travels through both input ports including the first input port, col. 4, lines 4-8) and the second measurement zone is in fluid communication with the second input port for receiving the control sample along the second gas flow path (input port 750 connected to 710b; and is seen as Applicants’ instantly recited control sample input port; reference vapor is directed through both input ports and therefore travels through the second input port, col. 3, line 37-col. 4, line 4); 

one or more electronic storage devices (See Abstract; Figures 1, 4, 5, 7A-9B; column 8, lines 31-35; col. 9, ll. 9-55; col. 22, l. 30 to col. 25, l. 29).
Although the first and second input ports taught by SUNSHINE are not specifically for an evaluation sample and a control sample, respectively, these limitations are drawn to a functional limitation of the input port and do not impart any structural features to the claimed system.  The prior art needs only be capable of performing any recited functional limitation to meet the claim.  In the instant case SUNSHINE teaches two separate input ports for two separate gas flow paths, respectively, which would allow for subsequent introduction of different gas samples.  Under the broadest reasonable interpretation of the claims, for gas sample analysis an evaluation sample could be flowed through both input ports (col. 4, lines 4-8) and a control sample could subsequently be flowed through both ports (col. 3, line 63-col. 4, line 4).  Applicants’ use of the identifiers “evaluation sample” and “control sample” in identifying the input ports does not impart any particular structure to the ports that clearly distinguishes them from the input ports of SUNSHINE and the skilled would realize that the ports could be given any name (i.e. evaluation sample input port or control sample input port).  Applicant further recites that the evaluation sample input port is configured to receive an evaluation sample and the control sample input port is configured to receive a control sample.  However, the claims do not recite any specific structural configuration of the input ports for an evaluation sample or control sample to 
SUNSHINE discloses that the detectors may be selected from a conducting/ nonconducting regions sensor, a SAW sensor, a quartz microbalance sensor, a conductive composite sensor, a chemi-resistor, a metal oxide gas sensor, an organic gas sensor, a MOSFET, a piezoelectric device, an infrared sensor, a sintered metal oxide sensor, a Pd-gate MOSFET, a metal FET structure, a electrochemical cell, a conducting polymer sensor, a catalytic gas sensor, an organic semiconducting gas sensor, a solid electrolyte gas sensors, and a piezoelectric quartz crystal sensor (claim 14).
However, SUNSHINE fails to teach that the detectors may comprise graphene varactors.
ANGLIN discloses a sensor element similar to SUNSHINE for detecting a compound in a gas sample. ANGLIN discloses that the detector may comprise a graphene varactor (as seen as Applicants’ LRC resonator circuit and metal-graphene-
KOESTER discloses varactors similar to ANGLIN.  KOESTER discloses that gate electrodes are made of metal and the graphene is disposed in relationship to the gate electrode (para [81]) to form graphene quantum capacitance varactor.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the detector in the system of SUNSHINE, the metal-graphene-oxide varactor detector comprising an electrical circuit wherein electrical properties of the circuit change upon binding of an analyte from a gas sample to the detector, as taught by ANGLIN, as a mere alternative and functionally equivalent detection technique and since the same expected detection of compounds in gas samples would have been obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired device orientation. One of ordinary skill in the art would have a reasonable expectation of success in performing such a modification since each reference is drawn to sensor elements for detecting gaseous analytes.
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the system of SUNSHINE in view of ANGLIN, gate electrodes that are made of metal with the graphene disposed 
With respect to claim 5, SUNSHINE does not specifically teach a third measurement zone isolated from the first gas flow path and second gas flow path.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 5 are for any particular purpose or solve any stated problem, and the prior art teaches that the number of measurement zones and sample chambers may be varied depending on the desired total number of sensors and desired number of sensors in a sample chamber (col. 9, lines 9-28).  Therefore rendering it obvious to include a third measurement zone formed in a third sample chamber similarly to the first and second measurement zones of SUNSHINE.  The third measurement zone present in a third sample chamber would house sensors and function as a third measurement zone in a third flow path that is isolated from the first and second gas flow paths.  Absent 
With respect to claim 7, SUNSHINE discloses that the device housing is formed of plastic the skilled artisan would recognize that handheld sensor elements like that disclosed by SUNSHINE are most commonly fabricated of various materials, including polymers, metals, glasses, ceramics, cellulosic materials, and composites.  Therefore, even though SUNSHINE does not explicitly teach the material that the board (730) is made of, it would be obvious one of ordinary skill in the diagnostic devices art to fabricate the board (730) of SUNSHINE from one of the recited materials, which do not appear to be specifically selected for any particular purpose or to solve any stated problem.
With respect to claims 18 and 19, SUNSHINE discloses a plurality of binding detectors in the flow paths and the skilled artisan would realize that these detectors could be functionalized to bind analytes in the recited order of molecular weight or polarity.
Claim 24 recites “wherein the evaluation sample from the first gas flow path is a patient breath sample and the control sample from the second gas flow path is an environmental sample” in claim 24, which is drawn to a functional limitation of the claimed system and does not impart any structural features on the system.  A structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The prior art input ports must only be capable of performing the functional limitation in order to meet the claim.  In the .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over SUNSHINE in view of ANGLIN and KOESTER as applied to claim 1 above, and further in view of Lewis et al. (US 2002/0142477 A1; previously cited; hereinafter as “LEWIS”).
SUNSHINE in view of ANGLIN and KOESTER disclose a disposable sensor element comprising flow paths containing measurement zones disposed on a substrate, as set forth above. 
However, SUNSHINE in view of ANGLIN and KOESTER fail to teach that the measurement zones are on opposite sides of the substrate.
LEWIS discloses a sensor element, similar to that of SUNSHINE, comprising a plurality of measurements zones comprising a plurality of detectors, wherein the measurement zones are part of a gas flow path (Figures 1-5, 15; paragraph [43-60,184,194]). LEWIS discloses that the different measurement zones may be placed on the same side of a single substrate, on opposite sides of different substrates, or on completely different substrates, which would result in the measurement zones being in 
Therefore, it would have been prima facie obvious, for one of ordinary skill in the before the effective filing date of the claimed invention, to modify the device of SUNSHINE in view of ANGLIN and KOESTER such that the measurement zones are on opposite sides of the substrate as a mere alternative and functionally equivalent device configuration, as taught by LEWIS, and since the same expected detection of analytes would have been obtained. The use of alternative and functionally equivalent configurations would have been desirable to those of ordinary skill in the art based on the desired device orientation.

Response to Arguments
Applicant's arguments filed 15 July 2020 have been fully considered but they are not persuasive.  
Applicant argues that SUNSHINE fails to teach or suggest the newly added “evaluation sample input port in fluid communication with an inflow conduit configured to receive an evaluation sample” and the “control sample input port that is separate from the evaluation sample input port and is configured to receive a control sample from an ambient environment; the evaluation sample input port in fluid communication with the ambient environment” and also fails to teach “the second measurement zone defines a portion of a second gas flow path isolated from the first gas flow path such that the first gas flow path is not in fluid communication with the second gas flow path” and “wherein the first measurement zone is in fluid communication with the evaluation sample input 
Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record because the presence of a common gas supply port of SUNSHINE is not excluded by the instant claims.  Furthermore, the common gas supply port, though connected to the first and second flow paths, is not considered to place the first gas flow path and second gas flow path, as defined by the claims, in fluid communication with one another since the common gas supply port is upstream from the first and second flow paths.  A sample received by the first and second input ports flows through the common gas supply then separates into either the first gas flow path or the second gas flow path and separately flows along the first and second gas flow paths with no fluid transfer occurring between the first and second flow paths.  Therefore the first and second flow paths are not in fluid communication with one another as required by the instant claims.  Both the first and second input ports of SUNSHINE receive an evaluation sample and a control sample and the first and second input ports are therefore considered to be configured to receive an evaluation sample and control sample, respectively.  

	Applicant further argues that ANGLIN, KOESTER and LEWIS fail to cure the deficiencies of SUNSHINE or teach the claimed elements in their entirety.  
Applicant’s argument has been considered, but does not overcome the rejections of record.  ANGLIN and KOESTER are relied upon for teaching the claimed graphene varactors, which are not related to the evaluation sample input port, control sample input port and relationship between the sample input ports and the measurement zones argued by Applicant.  LEWIS is relied upon for teaching an alternative formation of sensors relative to the substrate, but not the evaluation sample input port, control sample input port and relationship between the sample input ports and the measurement zones argued by Applicant.  As described above, SUNSHINE reads on the argued structural limitations and functional limitations of the claim and therefore ANGLIN and KOESTER are not relied upon for teaching any of the argued deficiencies in SUNSHINE.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE BROWN/           Primary Examiner, Art Unit 1641